 1                                                                                           JS-6
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT
 7                              CENTRAL DISTRICT OF CALIFORNIA
 8   WILLIAM CAPUT, an individual, on             CV 18-09436 PA (GJSx)
     behalf of himself and others similarly
 9   situated                                     JUDGMENT
10                Plaintiffs,
11                v.
12   NTT SECURITY (US), INC., and DOES
     1-50,
13
                  Defendants.
14
15
           Pursuant to the Settlement Agreement filed on March 18, 2018, between plaintiff
16
     William Caput (“Plaintiff”), on behalf of himself and the Settlement Class, and defendant
17
     NTT Security (US) Inc. (“Defendant”) (jointly the “Parties”), the Court’s April 19, 2019
18
     Minute Order granting Plaintiff’s Motion for Preliminary Approval, and the Court’s
19
     December 9, 2019 Minute Order granting the Parties’ Motion for Final Approval of Class
20
     Action Settlement and the Plaintiff’s Motion for Attorneys’ Fees,
21
           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:
22
           1.     All terms herein shall have the same meaning as the terms defined in the
23
     Settlement Agreement, unless otherwise specifically provided herein;
24
           2.     The Court enters Judgment consistent with the April 19, 2019 and December
25
     9, 2019 Minute Orders and the approved Settlement Agreement;
26
           3.     The claims of the Named Plaintiff and the members of the Settlement Class
27
     who did not timely and properly exclude themselves from the terms of the Settlement
28
     Agreement (by opting out or withdrawing written consent) are dismissed with prejudice;
 1
 2         4.     Class counsel is awarded $13,750.00 in attorneys’ fees and $960.32 in costs;
 3         5.     Rust Consulting, Inc. is awarded $7,500.00 in administration costs;
 4         6.     Named Plaintiff William Caput is awarded a $1,000.00 incentive award.
 5         7.     This Court retains jurisdiction over the implementation of the Settlement
 6   Agreement and the distribution of funds pursuant to the Settlement Agreement.
 7
 8   DATED: December 9, 2019                           _________________________________
                                                                  Percy Anderson
 9                                                       UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -2-
